DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, 11-13, 15-29, 31-37, 39-41 and 43-56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimada et al. U.S. PGPub 2010/0280978.
Regarding claims 1 and 29, Shimada discloses a system for providing a smart space, comprising: an artificial intelligence server configured to: receive data from at least one smart object (e.g. OMD/appliance) in the smart space (pg. 1-2, ¶11-13; pg. 5, ¶86; pg. 6-7, ¶99-100; pg. 9, ¶120-21; pg. 12, ¶151-154; pg. 13, ¶160-162; pg. 15, ¶176-178; Fig. 1A-1C); generate, by applying at least one artificial intelligence algorithm, machine learning algorithm, deep learning algorithm, or a combination thereof, clusters of the data received from each of the at least one smart objects, each cluster comprising data received from one of the at least one smart objects during one of a plurality of time periods, wherein a plurality of clusters are generated for each of the at least one smart objects, each of the plurality of clusters for each of the at least one smart objects comprising data received during a different time period (pg. 1-2, ¶11-13; pg. 5, ¶86; pg. 6-7, ¶99-100; pg. 9, ¶120-21; pg. 12, ¶151-154; pg. 13, ¶160-162; pg. 15, ¶176-178; Fig. 1A-1C); perform processing comprising using the clusters to classify the at least one smart object (pg. 1-2, ¶11-13; pg. 5, ¶86; pg. 6-7, ¶99-100; pg. 9, ¶120-21; pg. 12, ¶151-154; pg. 13, ¶160-162; pg. 15, ¶176-178; Fig. 1A-1C), the processing comprising: evaluating a plurality of the clusters to identify a consistency (e.g. score) between the clusters (pg. 1-2, ¶11-13; pg. 5, ¶86; pg. 6-7, ¶99-100; pg. 9, ¶120-21; pg. 12, ¶151-154; pg. 13, ¶160-162; pg. 15, ¶176-178; Fig. 1A-1C), analyzing the plurality of clusters having the consistency and, based on the analyzing, identifying a pattern (e.g. signature) indicative of an object type (pg. 1-2, ¶11-13; pg. 5, ¶86; pg. 6-7, ¶99-100; pg. 9, ¶120-21; pg. 12, ¶151-154; pg. 13, ¶160-162; pg. 15, ¶176-178; Fig. 1A-1C), and classifying the at least one smart object as the object type indicated by the identified pattern (pg. 1-2, ¶11-13; pg. 5, ¶86; pg. 6-7, ¶99-100; pg. 9, ¶120-21; pg. 12, ¶151-154; pg. 13, ¶160-162; pg. 15, ¶176-178; Fig. 1A-1C); provide a user interface including at least one virtual representation of the at least one smart object based on the object type as classified by the processing, the user interface being configured to receive a user input indicating a function specific to the object type (pg. 6, ¶88; pg. 9-10, ¶130; pg. 15, ¶174; pg. 16, ¶183; Fig. 13); and generate and send a command configured to control the function indicated by the command (e.g. managing loads via load balancing), thereby causing a change in an operation of the at least one smart object (pg. 1-2, ¶11-13; pg. 5, ¶86; pg. 6-7, ¶99-100; pg. 9, ¶120-21; pg. 12, ¶151-154; pg. 13, ¶160-162; pg. 15, ¶176-178; Fig. 1A-1C).
 	Regarding claims 3 and 31, Shimada discloses the system of claim 1, wherein providing the user interface comprises identifying, based on the processing, at least one feature (e.g. location) of the at least one smart object and providing at least one user interface element corresponding to the at least one feature (pg. 1-2, ¶11-13; pg. 5, ¶86; pg. 6-7, ¶99-100; pg. 9, ¶120-21; pg. 12, ¶151-154; pg. 13, ¶160-162; pg. 15, ¶176-178; Fig. 1A-1C).
 	Regarding claims 4 and 32, Shimada discloses the system of claim 1, wherein: the user interface includes at least one intelligent agent comprising an artificial intelligence and/or machine learning component, and generating the command is further based on code automatically generated by the at least one intelligent agent (pg. 1-2, ¶11-13; pg. 5, ¶86; pg. 6-7, ¶99-100; pg. 9, ¶120-21; pg. 12, ¶151-154; pg. 13, ¶160-162; pg. 15, ¶176-178; Fig. 1A-1C).
 	Regarding claims 5 and 33, Shimada discloses the system of claim 4, wherein the at least one intelligent agent automatically generates the code in response to a user preference identified through user interaction with the user interface (pg. 1-2, ¶11-13; pg. 5, ¶86; pg. 6-7, ¶99-100; pg. 9, ¶120-21; pg. 12, ¶151-154; pg. 13, ¶160-162; pg. 15, ¶176-178; Fig. 1A-1C).
 	Regarding claims 6 and 34, Shimada discloses the system of claim 1, wherein the server is further configured to: generate analytics information from the data received from the at least one smart object; and provide the analytics information in the user interface (pg. 1-2, ¶11-13; pg. 5, ¶86; pg. 6-7, ¶99-100; pg. 9, ¶120-21; pg. 12, ¶151-154; pg. 13, ¶160-162; pg. 15, ¶176-178; Fig. 1A-1C).
 	Regarding claims 7 and 35, Shimada discloses the system of claim 1, wherein providing the user interface comprises sending data enabling display of the user interface to a mobile device, a personal computer, a television, or a combination thereof (pg. 1-2, ¶11-13; pg. 5, ¶86; pg. 6-7, ¶99-100; pg. 9, ¶120-21; pg. 12, ¶151-154; pg. 13, ¶160-162; pg. 15, ¶176-178; Fig. 1A-1C).
 	Regarding claims 8 and 36, Shimada discloses the system of claim 1, wherein generating the command comprises identifying a plurality of command classes assigned to the at least one smart object according to the object type and selecting at least one of the command classes as the command (pg. 6, ¶88; pg. 9-10, ¶130; pg. 15, ¶174; pg. 16, ¶183; Fig. 13).
 	Regarding claims 9 and 37, Shimada discloses the system of claim 1, wherein the selecting is based at least in part on intelligent mapping according to the object type (pg. 6, ¶88; pg. 9-10, ¶130; pg. 15, ¶174; pg. 16, ¶183; Fig. 13).
 	Regarding claims 11 and 39, Shimada discloses the system of claim 1, wherein classifying the smart object comprises: analyzing the clusters to identify at least one additional pattern indicative of a plurality of object types, thereby identifying a plurality of smart objects (pg. 1-2, ¶11-13; pg. 5, ¶86; pg. 6-7, ¶99-100; pg. 9, ¶120-21; pg. 12, ¶151-154; pg. 13, ¶160-162; pg. 15, ¶176-178; Fig. 1A-1C); and associating the plurality of smart objects with one another into a composite object (pg. 1-2, ¶11-13; pg. 5, ¶86; pg. 6-7, ¶99-100; pg. 9, ¶120-21; pg. 12, ¶151-154; pg. 13, ¶160-162; pg. 15, ¶176-178; Fig. 1A-1C).
 	Regarding claims 12 and 40, Shimada discloses the system of claim 1, wherein classifying the at least one smart object includes determining an energy consumption pattern of the at least one smart object (pg. 1-2, ¶11-13; pg. 5, ¶86; pg. 6-7, ¶99-100; pg. 9, ¶120-21; pg. 12, ¶151-154; pg. 13, ¶160-162; pg. 15, ¶176-178; Fig. 1A-1C).
 	Regarding claims 13 and 41, Shimada discloses the system of claim 12, wherein determining the energy consumption pattern comprises identifying events in the data corresponding to energy use and compiling energy use data for a period of time (pg. 1-2, ¶11-13; pg. 5, ¶86; pg. 6-7, ¶99-100; pg. 9, ¶120-21; pg. 12, ¶151-154; pg. 13, ¶160-162; pg. 15, ¶176-178; Fig. 1A-1C).
 	Regarding claims 15 and 43, Shimada discloses the system of claim 1, wherein the classifying the at least one smart object includes determining a user interaction with the at least one smart object (pg. 6, ¶88; pg. 9-10, ¶130; pg. 15, ¶174; pg. 16, ¶183; Fig. 13).
 	Regarding claims 16 and 44, Shimada discloses the system of claim 15, wherein determining the user interaction comprises analyzing the clusters to identify a pattern indicative of a repeated user action (pg. 6, ¶88; pg. 9-10, ¶130; pg. 15, ¶174; pg. 16, ¶183; Fig. 13).
 	Regarding claims 17 and 45, Shimada discloses the system of claim 1, wherein the at least one smart object comprises a door/window sensor, a smart plug, a sensor unit, a smart socket, a skipper, a presence tag, a smart wall unit, a thermostat, a plug, a dimmer, a television, a home theater component, an appliance, a lock, a machine, or a device, or a combination thereof (pg. 1-2, ¶11-13; pg. 5, ¶86; pg. 6-7, ¶99-100; pg. 9, ¶120-21; pg. 12, ¶151-154; pg. 13, ¶160-162; pg. 15, ¶176-178; Fig. 1A-1C).
 	Regarding claims 18 and 46, Shimada discloses the system of claim 1, wherein the command comprises an automated action (pg. 1-2, ¶11-13; pg. 5, ¶86; pg. 6-7, ¶99-100; pg. 9, ¶120-21; pg. 12, ¶151-154; pg. 13, ¶160-162; pg. 15, ¶176-178; Fig. 1A-1C).
 	Regarding claims 19 and 47, Shimada discloses the system of claim 18, wherein the automated action comprises generating an alert (e.g. notification) (pg. 1-2, ¶11-13; pg. 5, ¶86; pg. 6-7, ¶99-100; pg. 9, ¶120-21; pg. 12, ¶151-154; pg. 13, ¶160-162; pg. 15, ¶176-178; Fig. 1A-1C).
 	Regarding claims 20 and 48, Shimada discloses the system of claim 1, wherein generating clusters comprises: obtaining the data over a period of time; identifying temporal relationships between events in the data; and forming the clusters at times indicative of the temporal relationships (pg. 1-2, ¶11-13; pg. 5, ¶86; pg. 6-7, ¶99-100; pg. 9, ¶120-21; pg. 12, ¶151-154; pg. 13, ¶160-162; pg. 15, ¶176-178; Fig. 1A-1C).
 	Regarding claims 21 and 49, Shimada discloses the system of claim 1, wherein the artificial intelligence server is further configured to perform processing comprising associating the at least one smart object into a smart space network (pg. 1-2, ¶11-13; pg. 5, ¶86; pg. 6-7, ¶99-100; pg. 9, ¶120-21; pg. 12, ¶151-154; pg. 13, ¶160-162; pg. 15, ¶176-178; Fig. 1A-1C).
 	Regarding claims 22 and 50, Shimada discloses the system of claim 1, further comprising a hub configured to receive the data from the at least one smart object and send the data to the artificial intelligence server (pg. 1-2, ¶11-13; pg. 5, ¶86; pg. 6-7, ¶99-100; pg. 9, ¶120-21; pg. 12, ¶151-154; pg. 13, ¶160-162; pg. 15, ¶176-178; Fig. 1A-1C).
 	Regarding claims 23 and 51, Shimada discloses the system of claim 22, wherein at least a portion of the artificial intelligence server and the hub are elements of a combined system (pg. 1-2, ¶11-13; pg. 5, ¶86; pg. 6-7, ¶99-100; pg. 9, ¶120-21; pg. 12, ¶151-154; pg. 13, ¶160-162; pg. 15, ¶176-178; Fig. 1A-1C).
 	Regarding claims 24 and 52, Shimada discloses the system of claim 22, wherein the hub is further configured to control output displayed on a mobile device, a personal computer, a television, or a combination thereof (pg. 1-2, ¶11-13; pg. 5, ¶86; pg. 6-7, ¶99-100; pg. 9, ¶120-21; pg. 12, ¶151-154; pg. 13, ¶160-162; pg. 15, ¶176-178; Fig. 1A-1C).
 	Regarding claims 25 and 53, Shimada discloses the system of claim 22, wherein the artificial intelligence server is further configured to install software on the hub (pg. 1-2, ¶11-13; pg. 5, ¶86; pg. 6-7, ¶99-100; pg. 9, ¶120-21; pg. 12, ¶151-154; pg. 13, ¶160-162; pg. 15, ¶176-178; Fig. 1A-1C).
 	Regarding claims 26 and 54, Shimada discloses the system of claim 22, wherein: the hub is in communication with a display and a controller, and the hub is further configured to provide a user interface for control of the smart space via the display and receive a user command via the controller (pg. 6, ¶88; pg. 9-10, ¶130; pg. 15, ¶174; pg. 16, ¶183; Fig. 13).
 	Regarding claims 27 and 55, Shimada discloses the system of claim 26, wherein the display is a mobile device, a personal computer, a television, or a combination thereof (pg. 1-2, ¶11-13; pg. 5, ¶86; pg. 6-7, ¶99-100; pg. 9, ¶120-21; pg. 12, ¶151-154; pg. 13, ¶160-162; pg. 15, ¶176-178; Fig. 1A-1C).
 	Regarding claims 28 and 56, Shimada discloses the system of claim 1, wherein classifying the at least one smart object includes identifying an anomaly (e.g. distinct score) exhibited by the at least one smart object based on the evaluating (pg. 1-2, ¶11-13; pg. 5, ¶86; pg. 6-7, ¶99-100; pg. 9, ¶120-21; pg. 12, ¶151-154; pg. 13, ¶160-162; pg. 15, ¶176-178; Fig. 1A-1C). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimada as applied to claim 1 above, and further in view of Trundle U.S. Patent 11,087,420.
Regarding claims 10 and 38, Shimada discloses using a machine learning algorithm for classifying data, but does not explicitly disclose using a K-means algorithm. 
 	Trundle discloses using a K-means algorithm to classify data in a home automation environment (e.g. col. 18, lines 50-65).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to use a K-means algorithm to classify data. One of ordinary skill in the art would have been motivated to do this since the k-means algorithm is a type of machining algorithm.
 	Therefore, it would have been obvious to modify Shimada with Trundle to obtain the invention as specified in claims 10 and 38.

Claim(s) 14 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimada as applied to claim 13 above, and further in view of Rada et al. U.S. PGPub 2011/0251807.
Regarding claims 14 and 42, Shimada discloses determining energy consumption patterns, but does not explicitly disclose correlating weather information with energy use. 
 	Rada discloses determining energy consumption patterns by correlating weather information with energy use (e.g. pg. 30-31; ¶208).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to use utilize weather data to determine an energy consumption pattern. One of ordinary skill in the art would have been motivated to do this since in home environments weather commonly affects the pattern of energy consumption.
 	Therefore, it would have been obvious to modify Shimada with Trundle to obtain the invention as specified in claims 14 and 42.

Allowable Subject Matter
Claims 2 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
August 12, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116